NO. 07-08-0487-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                 OCTOBER 29, 2009
                          ______________________________

                  IN THE INTEREST OF B.W.B. A/K/A B.S., A CHILD
                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B35481-0706; HONORABLE ED SELF, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


       This is an appeal from an order terminating the parental rights of both appellants1

to their child B.W.B., after a jury trial in a proceeding brought by appellee, the Texas

Department of Family and Protective Services. We affirm the trial court’s judgment.


                                       Background


       B.W.B’s mother has four other children, all of whom were previously removed by the

Department based on allegations of neglect. She later regained possession of three of the



       1
         To protect the child’s privacy, we refer to appellants jointly as “the parents” and
individually as “the mother” and “the father” and the child by his initials. See Tex. Fam.
Code Ann. § 109.002(d) (Vernon 2009).
children. In 2002, one of them, two-year-old M.S., was seriously injured while with her

mother. M.S. sustained a fractured skull, severe bruising of her legs, and bruises with

visible fingerprints on her buttocks. The mother and the father apparently were living

together at the time of the injuries to M.S. The mother initially said the father injured M.S.

but later recanted that accusation and maintained M.S. was injured from a fall in the

bathtub.2 As the result of the injuries to M.S., in January 2003 the mother plead guilty to

knowing or intentional serious injury to a child, a first degree felony. Pursuant to a plea

agreement, she received deferred adjudication community supervision for a period of

seven years.3 As part of the plea agreement, the mother relinquished her parental rights

to her children A.S., M.S., V.S.4 and S.S.5       One of the conditions of her community

supervision was that she have “no association of any kind” with the father. Nonetheless,

B.W.B. was born to them in December 2006.


       2
        At the adversary hearing regarding B.W.B., a Department caseworker testified
regarding the injuries to M.S. that the mother initially stated the father came home “very
angry, very upset.” According to the caseworker, the mother further said that after the
father arrived home, he became angry when one of the girls made a mess on the floor.
M.S. then woke up crying. The mother picked M.S. up and the father started hitting the
mother. Later that evening, M.S. spilled juice on the floor. The mother said the father
became angry and spanked the child and threw her into a chair. The father was never
charged in connection with M.S.’s injuries.

      3
        See Tex. Penal Code Ann. § 22.04 (Vernon 2003). The mother’s probation later
was extended for an additional three years.

       4
         In May 2005, the father’s rights to V.S. were terminated. A paternity test was never
done to determine whether the father was V.S.’s biological father. At the adversary hearing
concerning B.W.B., the mother answered “no” when asked if B.W.B.’s father was the father
of her other children. At trial, the mother clarified, stating she was seeing two men at the
time V.S. was conceived, one of whom was B.W.B.’s father.

       5
         The mother testified two of her children were adopted by unrelated parties and two
went to live with their respective fathers.

                                              2
       The mother testified she was living with B.W.B.’s maternal grandfather when B.W.B.

was born, and that after the child’s release from the hospital, B.W.B. lived there with her

for about one-and-a-half months. The mother and the father then agreed the child would

live with the father, who apparently lived alone. B.W.B. had his own room at his father’s

house. However, the parents were “sharing the responsibilities of caring for [B.W.B.].” The

mother visited the child at the father’s home. According to the parents, these visits were

supervised by a babysitter or the child’s maternal grandfather.


       In June 2007, the Department received a report about B.W.B.6 A Department

investigator, accompanied by law enforcement officers, visited the home of B.W.B.’s father

to investigate the report. The mother answered the door. Both parents denied the couple

had a baby together. Later that day, the parents admitted B.W.B. was their child, and

agreed to take him to the Department for examination. When the parents took B.W.B. to

the Department that afternoon, Department personnel decided to remove B.W.B. based

on the risk of physical abuse because of the parents’ history with M.S. B.W.B. was placed

in foster care.7




       6
         A Department caseworker testified at the adversary hearing that there was “an
intake received stating that [the mother] had just given birth to a child, or a newborn was
in the home of [the mother], when we got a report. And that all her other kids had been
taken from her. She was not to be around any children, was the report.”

       7
         B.W.B’s foster mother intervened at trial. She has filed appellate briefs in response
to each of the parents’ briefs, indicating her position that the termination should be upheld.
She has indicated a willingness to adopt B.W.B. She previously adopted one of B.W.B.’s
siblings and maintained regular contact with the adoptive family of another of B.W.B.’s
siblings.

                                              3
       Thereafter, the Department filed its petition seeking, among other relief, termination

of the parents’ parental rights to B.W.B. An adversary hearing was held on June 22, 2007,

during which the trial court continued the Department as the temporary managing

conservator. In November 2008, trial commenced on the Department’s petition.


       Pursuant to the jury’s findings, the trial court found each of the grounds alleged by

the Department supported termination, as to both parents, and termination of both parents’

rights was in the best interests of the child. After the court entered its order of termination,

both parties filed motions for new trial which the trial court overruled. This appeal followed.


                                           Analysis




Grounds for Termination


       Pursuant to section 161.001 of the Family Code,8 the Department’s amended

petition alleged two grounds for the termination of the mother’s parental rights to B.W.B.:

(1) mother had been convicted or placed on community supervision, including deferred

adjudication community supervision, for being criminally responsible for the death or

serious injury of a child under section 22.04 of the Penal Code;9 and (2) mother failed to

comply with the provisions of a court order that specifically established the actions



       8
           Tex. Fam. Code Ann. § 161.001 (Vernon 2009).

      9
        See Tex. Penal Code Ann. § 22.04 (Vernon 2003); Tex. Fam. Code. Ann. §
161.001(1)(L) (Vernon 2009).

                                               4
necessary for the mother to obtain the return of the child who had been in the permanent

or temporary managing conservatorship of the Department for not less than nine months

as a result of the child’s removal from the parent under Chapter 262 for the abuse or

neglect of the child.10


       Grounds alleged for the termination of the father’s parental rights to B.W.B.

included: (1) father knowingly placed or knowingly allowed the child to remain in conditions

or surroundings which endangered the physical or emotional well-being of the child;11 (2)

father engaged in conduct or knowingly placed the child with persons who engaged in

conduct which endangers the physical or emotional well-being of the child;12 and (3) father

failed to comply with the provisions of a court order that specifically established the actions

necessary for the father to obtain the return of the child who had been in the permanent

or temporary managing conservatorship of the Department for not less than nine months

as a result of the child’s removal from the parent under Chapter 262 for the abuse or

neglect of the child.13


       On appeal, the mother of the child brings seven issues and the father three issues,

contesting the involuntary termination of their parental rights. Underlying most of the

appellate issues presented by the parents is a challenge to the pertinence of the 2002



       10
            See Tex. Fam. Code Ann. § 161.001(1)(O) (Vernon 2009).
       11
            See Tex. Fam. Code Ann. § 161.001(1)(D) (Vernon 2009).
       12
            See Tex. Fam. Code Ann. § 161.001(1)(E) (Vernon 2009).
       13
            See Tex. Fam. Code Ann. § 161.001(1)(O) (Vernon 2009).

                                              5
injuries to M.S., and the mother’s later guilty plea to injury to a child, to resolution of the

issues before the trial court in regard to B.W.B, born in 2006. We will address each of the

parents’ appellate contentions, but note at the outset we must reject their arguments

seeking to minimize the relevance of the injuries M.S. suffered under their care to issues

regarding their ability to parent B.W.B.


                                              A.


                                     Temporary Orders


       The parents first challenge the trial court’s temporary orders, issued after the June

2007 adversary hearing. In the mother’s first issue, she argues the Department failed to

meet the standard of an emergency removal under Family Code section 262.10414 and the

trial court then erred in appointing the Department as the child’s temporary managing

conservator. The father brings a similar issue.15


       The parents also argue the trial court erred when it denied their motions to vacate

the temporary orders, filed just before trial in November 2008. As with other issues, the




       14
       Unless otherwise indicated, references to Sections are to the cited section of the
Texas Family Code Annotated (Vernon ___).

       15
          The Department and the intervenor argue it is too late to bring an appeal from the
temporary orders. The mother contends the temporary orders caused her harm even at
the time of trial on the petition seeking termination. See Tex. R. App. P. 44.1(a) (standard
for reversible error). Although we will address the issues challenging the temporary orders,
we do not reach the mother’s contention regarding harm because we conclude the trial
court did not err through its temporary orders.

                                              6
parents’ argument here is premised on the assertion the Department should not have

removed B.W.B. based solely on the parents’ history concerning M.S.




       As pertinent here, § 262.104 of the Family Code provides that if there is no time to

obtain a temporary restraining order or attachment before taking possession of a child,

consistent with the child’s health and safety, the Department may take possession of a

child without a court order, but only on facts that would lead a person of ordinary prudence

and caution to believe there is an immediate danger to the physical health or safety of the

child. Tex. Fam. Code Ann. § 262.104 (Vernon 2009). After such an emergency removal,

a court must hold an initial hearing, then a full adversary hearing within fourteen days of

the child’s removal. Tex. Fam. Code Ann. §§ 262.106, 262.201(a) (Vernon 2009).


       Section 262.201(b) provides:


               At the conclusion of the full adversary hearing, the court shall order the return
       of the child to the parent, managing conservator, possessory conservator, guardian,
       caretaker, or custodian entitled to possession unless the court finds sufficient
       evidence to satisfy a person of ordinary prudence and caution that:

       (1) there was a danger to the physical health or safety of the child which was
       caused by an act or failure to act of the person entitled to possession and for the
       child to remain in the home is contrary to the welfare of the child;

       (2) the urgent need for protection required the immediate removal of the child and
       reasonable efforts, consistent with the circumstances and providing for the safety
       of the child, were made to eliminate or prevent the child's removal; and

       (3) reasonable efforts have been made to enable the child to return home, but there
       is a substantial risk of a continuing danger if the child is returned home.

                                               7
       Here, after the adversary hearing the trial court made the findings required by

paragraphs (1), (2) and (3) of § 262.201(b). The parents argue the evidence before the

court at the adversary hearing was insufficient to sustain the findings.


       As the Austin court of appeals noted in In re Steed, No. 03-08-00235-CV, 2008 WL
2132014 (Tex.App.–Austin May 22, 2008, orig. proceeding), removing a child from his

home and parents on an emergency basis before fully litigating the issue of whether the

parents should continue to have custody of the child is an extreme measure that the

legislature has said may be taken only when the circumstances indicate a danger to the

physical health and welfare of the child and the need for his protection is so urgent that

immediate removal from the home is necessary. Id.; Tex. Fam. Code Ann. § 262.201(b)

(Vernon 2009). Unless evidence demonstrates the existence of each of the requirements

of section 262.201(b), the court is required to return the child to the custody of his parents

pending litigation. Steed, 2008 WL 2132014, at *1. We review the trial court’s action under

an abuse of discretion standard. Id. at *4.


       We agree with the parents the record shows the removal of B.W.B. from the father’s

home and the appointment of the Department as temporary managing conservator were

based largely on the perceived risks to the child from the 2002 injuries to M.S.16 We

acknowledge also the evidence showed B.W.B., then six months old, was healthy, current



       16
        At the end of the adversary hearing, the court stated “[t]he decision today is out
of an abundance of caution to make sure that this child is protected.”

                                              8
on doctor visits and vaccinations, free of injuries and bruises, and residing in appropriate

surroundings. But the trial court’s consideration of the circumstances surrounding the

injuries to M.S. was expressly authorized by statute. In determining whether the evidence

showed a continuing danger to the physical health or safety of B.W.B., the Family Code

authorized the trial court to consider whether the child’s household included a person who

had abused or neglected another child in a manner that caused serious injury to the other

child. See Tex. Fam. Code Ann. § 262.107(b) (Vernon 2008) (initial hearing); Tex. Fam.

Code Ann. § 262.201(d) (Vernon 2008) (adversary hearing).17 Although the mother

testified she was living with her father, the evidence will not permit her to deny that she was

among those in the “child’s household.” The evidence shows she was routinely present in

the home in which B.W.B. was living with his father. At the adversary hearing, the father

agreed with his counsel that the parents were “sharing the responsibilities of caring for

[B.W.B.].” And when the caseworker went to the father’s home to investigate the initial

report regarding B.W.B., the father was at work and the mother answered the door. At the

adversary hearing, the trial court heard the mother testify that M.S. fell in the bathtub to

cause her serious injuries, but the court also heard evidence of the mother’s guilty plea and

deferred adjudication for those injuries, and heard testimony that as late as May 2005 the

mother still was asserting her belief the father caused the injuries. Given that state of the

evidence, and the express statutory authorization for its consideration of the mother’s




      17
         See also Tex. Fam. Code Ann. § 101.009 (Vernon 2008) (defining “danger to the
physical health or safety of a child” as including “exposure of the child to loss or injury that
jeopardizes the physical health or safety of the child without regard to whether there has
been an actual prior injury to the child).”

                                               9
responsibility for M.S.’s serious injuries under § 262.201(d), we see no abuse of discretion

in the trial court’s finding of a continuing danger to B.W.B.’s physical safety.


       The parents cite In re Cochran, 151 S.W.3d 275, 279-81 (Tex.App.–Texarkana

2004, orig. proceeding), in which the court held that evidence heard at an adversary

hearing was insufficient for the trial court to deny parents’ possession of a newborn,

despite prior terminations of its mother's nine other children and its father's three other

children, because those parents' most recent endangering conduct occurred fourteen

months before the newborn's birth and there was no evidence the current conditions were

a danger to the newborn's health or safety. We find In re Cochran distinguishable because

there is no indication the parents’ prior history in that case included a plea of guilty to a

felony offense of injury to a child or other comparable conduct, which, by statute, may be

considered in future determinations of parental suitability. In re Cochran, 151 S.W.3d at

281; see Tex. Fam. Code Ann. § 161.001(1)(L) (Vernon 2009).18


       The same evidence supports the trial court’s finding there was a substantial risk of

a continuing danger if B.W.B. was returned home. Tex. Fam. Code Ann. § 262.201(b)(3)

(Vernon 2008). The parents further argue the trial court heard no evidence at the

adversary hearing from which it could have concluded the urgent need for protection

required the immediate removal of the child and reasonable efforts, consistent with the


       18
          The mother’s deferred adjudication on the charge of serious injury to M.S. similarly
distinguishes this case from In re Steed, the case arising from the 2008 removal of 468
children from the ranch community near Eldorado, Texas. In re Steed, No.
03-08-00235-CV, 2008 WL 2132014. See also In re M.L.J., No. 02-07-00178-CV, 2008
WL 1932076, (Tex.App.–Fort Worth May 1, 2008 pet. denied) (mem. op.) (removal upheld
when there was a risk or fear of abuse as opposed to actual abuse or neglect).

                                             10
circumstances and providing for the safety of the child, were made to eliminate or prevent

the child's removal. Tex. Fam. Code Ann. § 262.201(b)(2) (Vernon 2008). We disagree,

and find the trial court’s finding in that regard supported by evidence of the parents’

disregard of the court-ordered terms of the mother’s community supervision and both

parents’ initial efforts to hide their parentage of B.W.B. from the Department’s investigation.


       Finding the trial court did not abuse its discretion by its temporary orders continuing

the Department’s possession of B.W.B. after the adversary hearing, we overrule mother’s

first and second issues and father’s issues one-a, one-b and one-d.


                                              B.


                   Sufficiency of the Evidence Supporting Termination


Standard of Review


       In proceedings to terminate the parent-child relationship, the petitioner must

establish one or more acts or omissions enumerated by statute and must additionally prove

that termination of the parent-child relationship is in the best interest of the child. See Tex.

Fam. Code Ann. § 161.001 (Vernon 2009); In re J.O.A., 262 S.W.3d 7, 22

(Tex.App.–Amarillo 2008), aff’d as modified and remanded, 2009 WL 1165303 (Tex. May

1, 2009). Both elements must be established and proof of one element does not relieve

the petitioner of the burden of proving the other. Holley v. Adams, 544 S.W.2d 367, 370

(Tex. 1976); In re J.O.A., 262 S.W.3d at 22. Because termination of parental rights is of

such weight and gravity, due process requires the petitioner to justify termination by clear


                                              11
and convincing evidence. See Tex. Fam. Code Ann. § 161.001; In Interest of G.M., 596
S.W.2d 846, 847 (Tex. 1980). Clear and convincing evidence is that measure or degree

of proof which will produce in the mind of the trier of fact a firm belief or conviction as to the

truth of the allegations sought to be established. In re C.H., 89 S.W.3d 17, 52-26 (Tex.

2002); In re J.F.C., 96 S.W.3d 256, 264 (Tex. 2002).


       When reviewing factual findings required to be made by clear and convincing

evidence, we apply a standard of review that reflects this burden of proof. In re S.M.L., 171
S.W.3d 472, 476 (Tex.App.–Houston [14th Dist.] 2005, no pet.). When reviewing the legal

sufficiency of the evidence, we consider all of the evidence in the light most favorable to

the finding to determine whether a reasonable fact finder could have formed a firm belief

or conviction that the finding was true. Id., citing In re J.F.C., 96 S.W.3d at 266. In doing

so, we assume the fact finder resolved disputed facts in favor of the finding if a reasonable

fact finder could do so, and we disregard all evidence that a reasonable fact finder could

have disbelieved or found to have been incredible. Id. However, because of the heightened

standard, we must also be mindful of any undisputed evidence contrary to the finding and

consider that evidence in our analysis. In re J.F.C., 96 S.W.3d at 266 (“Disregarding

undisputed facts that do not support the finding could skew the analysis of whether there

is clear and convincing evidence”).


       Under a factual sufficiency review, we also must determine whether a fact finder

could reasonably form a firm belief or conviction about the truth of the allegations. In re

S.M.L., 171 S.W.3d at 476. When reviewing a factual sufficiency challenge, the analysis



                                               12
is somewhat different in that we must consider all of the evidence equally, both disputed

and undisputed. In re J.F.C., 96 S.W.3d at 266. If, in light of the entire record, the disputed

evidence that a reasonable fact finder could not have credited in favor of the finding is so

significant that a fact finder could not have reasonably formed a firm belief or conviction,

then the evidence is factually insufficient. In re S.M.L., 171 S.W.3d at 476 (citing In re

J.F.C., 96 S.W.3d at 266).


       (1)    Sufficiency of Evidence to Support Termination under Section 161.001(1)(0)


       As noted, the grounds alleged in the Department’s amended petition for termination

of the mother’s parental rights to B.W.B. were those set forth in §§ 161.001(1)(L) and

161.001(1)(O). The mother argues the trial court erred by submitting to the jury the ground

for termination under § 161.001(1)(O). Only one ground is required for termination. In re

J.O.A., 262 S.W.3d at 23; In re S.F., 32 S.W.3d 318, 320 (Tex.App.–San Antonio 2000,

no pet.). The mother concedes the evidence supported termination of her parental rights

to B.W.B. under § 161.001(1)(L).       We therefore do not address her challenge to the

evidence supporting termination under section 161.001(1)(0). The mother’s issues three

and four are overruled.


       (2)    Sufficiency of Evidence to Support Termination of Parental Rights


       Conceding the evidence supported termination of her parental rights to B.W.B.

under section 161.001(1)(L) of the Family Code, the mother argues the evidence was




                                              13
legally and factually insufficient to support the jury’s finding that termination was in the

child’s best interest. We disagree.


       We begin by noting that in termination cases, like elsewhere, it is within the sole

province of the jury to weigh the credibility of witnesses. See In re S.L., 188 S.W.3d 388,

394 (Tex.App.–Dallas 2006, no pet.), citing Golden Eagle Archery, Inc. v. Jackson, 116
S.W.3d 757, 761 (Tex. 2003) (stating the fact finder “is the sole judge of the credibility of

witnesses and the weight to be given to their testimony”). In particular, with respect to the

circumstances surrounding the injuries to M.S., the jury was free to believe or disbelieve

the mother’s version of events concerning those injuries.


       During her trial testimony, the mother acknowledged she had told more than one

story about what happened to M.S. She blamed the father for the injuries at first and

stated she recanted because the father “was at work at that time.” She said she accused

him only because she was scared, and she maintained M.S. was injured from a fall in the

bathtub. She testified she plead guilty to causing the child’s injuries because she had been

in jail for seven months and was offered probation.


       On appeal, the mother points out that none of the witnesses provided by the

Department refuted her statements at trial concerning the manner in which the injury to

M.S. occurred, and argues there is no evidence they occurred otherwise. We do not agree

the jury was bound to accept the mother’s trial testimony. If, as it was free to do, the jury

believed instead that the mother plead guilty to the criminal charge of injury to a child

because she was guilty, the jury likely also would conclude the mother was entirely


                                             14
unwilling to address her actions and their consequences. In that regard, the jury also

heard the father’s testimony suggesting he did not believe the injuries to M.S. happened

as the mother said, and he took steps to protect B.W.B. by hiring a babysitter to supervise

visits between the mother and B.W.B. The father further testified he checked B.W.B. for

injuries after visits from the mother and had the babysitter do the same. A psychologist

who testified also expressed concern over the mother’s changing stories about the injuries

to M.S.


       In making her argument, the mother relies on the nine nonexclusive factors set forth

in Holley, 544 S.W.2d 367.19 Undisputed evidence of just one factor may be sufficient in

a particular case to support a finding that termination is in the best interest of a child. In re

C.H., 89 S.W.3d 17, 27 (Tex. 2002). On the other hand, the presence of scant evidence

relevant to each Holley factor will not support such a finding. Id. The Holley factors focus

on the best interest of the child, not the best interest of the parent. Dupree v. Texas Dep't

Prot. & Reg. Servs., 907 S.W.2d 81, 86 (Tex.App.–Dallas 1995, no writ). But there is a

strong presumption that the best interest of the child will be served by preserving the

parent-child relationship. Swate v. Swate, 72 S.W.3d 763, 767 (Tex.App.–Waco 2002, pet.




       19
         These factors include: (1) the desires of the child; (2) the emotional and physical
needs of the child now and in the future; (3) the emotional and physical danger to the child
now and in the future; (4) the parenting abilities of the parties seeking custody; (5) the
programs available to assist these persons; (6) the plans for the child by the parties
seeking custody; (7) the stability of the home or proposed placement; (8) the acts or
omissions committed by the parent which may indicate that the existing parent-child
relationship is not a proper one; and (9) any excuse for the acts or omissions committed
by the parent. Holley, 544 S.W.2d at 371-72.

                                               15
denied). On the other hand, the goal of establishing a stable permanent home for a child

is a compelling state interest. Dupree, 907 S.W.2d at 87.


       The mother points to evidence weighing against a finding termination of her parental

rights was in the best interest of B.W.B. She contends the evidence showed B.W.B. was

happy, held on to her and called her “Mommy”; the mother demonstrated an understanding

of B.W.B.’s current and future emotional and physical needs; the Department considered

her supervised visits with B.W.B. to be appropriate and none were terminated early; no

evidence showed she did not have the requisite parental abilities to care for B.W.B; she

testified she would seek help if needed with B.W.B.; B.W.B.’s living arrangements at the

father’s house were suitable and the father was gainfully employed; and at the time of trial,

the mother had her own residence and was employed.


       The mother acknowledged at trial that she lied to Department investigators about

having B.W.B., explaining she knew that based on her past, the Department would “try to

take him.” The mother acknowledged she had three other children removed for neglect but

noted they were returned to her. She argues she took responsibility for the accidental

injuries to M.S. by pleading guilty and receiving deferred adjudication community

supervision. She also notes none of her other children were ever injured while in her care.

In that respect, she acknowledged only that she did not supervise her children closely

enough.


       The jury also heard the opinion testimony of the psychologist, who expressed

concerns about the mother’s suitability as a parent. He observed that she “did not really


                                             16
experience her son as a source of positive reinforcement, and there may be some difficulty

in the attachment with her son.” He noted she had a significant history with CPS and had

made poor decisions regarding relationships, including several relationships with different

men in a short period of time, and opined that she would likely continue to do so. He

expressed concern about the mother’s functional independence and her stability, noting

she did not have a driver’s license. The psychologist concluded, with respect to the

mother, “[g]iven what appears to be a chronic history of psychological difficulties, however,

the probability of any meaningful change may be genuinely limited at best.” A caseworker

and counselor testified similarly.


         Considering all the evidence in relation to the best interest factors in the light most

favorable to the jury's findings, we conclude a reasonable trier of fact could have formed

a firm belief or conviction that termination was in the child's best interest. And viewing all

the evidence in a neutral light, we conclude that the disputed and undisputed evidence

favoring and disfavoring the verdict permits a reasonable factfinder to form a firm

conviction and belief that termination was in B.W.B.’s best interest. The evidence

supporting the jury’s finding that termination of the mother’s parental rights was in B.W.B.’s

best interest is legally and factually sufficient. See Holley, 544 S.W.2d 367; In re S.M.L.D.,

150 S.W.3d 754, 756 (Tex.App.–Amarillo 2004, no pet.). We overrule the mother’s fifth

issue.




                                               17
        (4)    Father’s Claims–No Grounds for Termination and Not in B.W.B.’s Best

               Interests


        In his second issue, the father argues the evidence was legally and factually

insufficient to support termination of his rights to B.W.B. He challenges both the evidence

supporting the grounds the Department plead and that supporting the finding termination

was in his son’s best interests.


       The statutory grounds alleged by the Department against the father included those

set forth in §§ 161.001(1)(D) and 161.001(1)(E), both of which require proof of the child’s

endangerment. Endangerment means to expose to loss or injury, to jeopardize. Boyd, 727
S.W.2d at 533; In re J.T.G., 121 S.W.3d 117, 125 (Tex.App.–Fort Worth 2003, no pet). See

also In re M.C., 917 S.W.2d 268, 269 (Tex. 1996) and In the Interest of M.M.F., J.J.F., and

E.F., No. 02-08-014-CV, 2008 WL 5401411 (Tex.App.–Fort Worth Dec. 18, 2008, no pet.)

(mem. op.). Under subsection (E), the relevant inquiry is whether evidence exists that the

endangerment of the child’s physical well-being was the direct result of the father’s conduct,

including acts, omissions, or failures to act. See Tex. Fam. Code Ann. § 161.001(1)(E)

(Vernon 2009); J.T.G., 121 S.W.3d at 125. The court may order termination of the

parent-child relationship if the court finds by clear and convincing evidence that the parent

has engaged in conduct or knowingly placed the child with persons who engaged in conduct

which endangers the physical or emotional well-being of the child. Tex. Fam. Code Ann. §

161.001(1)(E) (Vernon 2009); In re C.L.C., 119 S.W.3d 382, 396 (Tex.App.–Tyler 2003, no

pet.). Additionally, termination under subsection (E) must be based on more than a single



                                             18
act or omission; a voluntary, deliberate, and conscious course of conduct by the parent is

required. J.T.G., 121 S.W.3d at 125; see Tex. Fam. Code Ann. § 161.001(1)(E). However,

it is not necessary that the parent's conduct be directed at the child or that the child actually

suffer injury. Boyd, 727 S.W.2d at 533; J.T.G., 121 S.W.3d at 125. The specific danger to

the child's well-being may be inferred from parental misconduct standing alone. Boyd, 727
S.W.2d at 533; In re R.W., 129 S.W.3d 732, 738 (Tex.App.–Fort Worth 2004, pet. denied).

To determine whether termination is necessary, courts may look to parental conduct

occurring both before and after the child's birth. In re D.M., 58 S.W.3d 801, 812 (Tex.App.–

Fort Worth 2001, no pet.).


        Stability and permanence are paramount in the upbringing of children. See In re

T.D.C., 91 S.W.3d 865, 873 (Tex.App.–Fort Worth 2002, pet. denied). A fact finder may

infer from past conduct endangering the well-being of the child that similar conduct will recur

if the child is returned to the parent. See In re D.L.N., 958 S.W.2d 934, 941 (Tex.App.–

Waco 1997, pet. denied), disapproved on other grounds by J.F.C., 96 S.W.3d at 256, and

C.H., 89 S.W.3d at 17.


       We find the jury could have formed a firm belief that B.W.B. was endangered by

being left alone with his mother. By his own testimony, the father clearly considered the

mother was a danger to the child. He testified about his actions to safeguard the child from

the mother. He said he hired a babysitter to watch B.W.B. while he was at work because

he knew “something happened at my house [with regard to M.S.], and [he] didn’t want to

leave [B.W.B.] unattended with [the mother]. And so [he] had the baby-sitter check for



                                               19
injuries, and [he] also checked for injuries.” The counselor who saw the mother testified,

“I don’t think [the mother] would be a safe parent to have unsupervised visits . . . [a]nd I

think she’s unsafe to be with the child.”


       We further agree with the Department that, despite the parents’ testimony otherwise,

the jury could have formed a firm belief that B.W.B. was being left alone with the mother.

The father testified that allowing the child to live with the mother was “never an option.” But

testimony also showed that when the caseworker first went to the father’s home to check

on B.W.B., the mother answered the door, and her own testimony concerning that occasion

indicates she was the only adult in the house.20 The father’s testimony concerning his

employment of a babysitter indicated he hired the young woman in November 2006, a

month before B.W.B. was born. By the time the adversary hearing was held in June 2007,

the father no longer employed the babysitter.21 A caseworker expressed her opinion that

the father was leaving B.W.B. alone with the mother.


       The jury also could have concluded the evidence reflected a conscious course of

conduct by the father of placing the child alone with the mother. The counselor who

conducted therapy sessions with both parents testified he did not believe the father would

be an adequate supervisor of the mother with B.W.B. because he had “an attitude that


       20
          The mother testified her father was on the property at the time, in a trailer located
there. She also indicated B.W.B. was with the babysitter at another location. However,
the father testified at the adversary hearing that he had to let the babysitter go due to
unreliability. It is unclear whether B.W.B. was alone with the mother in the house or at
another location with the babysitter.
        21
        The father testified at the adversary hearing that he had to let the babysitter go
because he could not depend on her to watch B.W.B. when needed.

                                              20
she’s not that dangerous.” The father acknowledged he was aware he was not supposed

to have contact with the mother, under the conditions of her community supervision, but felt

that as the mother of B.W.B., supervised visits “would be fine.” One of the psychologists

testified that the father “seemed to not be willing to completely put [B.W.B.’s] needs first and

to take the action that he need to take, mainly, staying [away] from [the mother] and having

no contact with her and let her have no contact with the child.”


       As evidence contrary to the finding in favor of termination, the father points to the

testimony of the Department caseworkers. One of the caseworkers testified at trial that she

visited the father’s home and found it “very appropriate.” Another testified the father’s home

was “safe” and “an appropriate home.” The father also points out there was no evidence he

ever injured or abused B.W.B., the mother, or any other child.


       Looking at all the evidence in the light most favorable to the jury’s finding, however,

we conclude a reasonable trier of fact could have formed a firm belief that the father

engaged in a course of conduct that endangered B.W.B.’s physical or emotional well-being,

thus supporting termination under subsection E. See In re C.H., 89 S.W.3d at 25; In re

J.F.C., 96 S.W.3d at 266. We conclude the evidence is legally sufficient to support

termination of his parental rights. Likewise, viewing the evidence in a neutral light, and

considering both the evidence favoring and disfavoring the jury’s finding, we conclude that

there was sufficient evidence to support the jury’s endangerment conclusion.


       (5)    Challenge to Findings of Best Interests of B.W.B.




                                              21
       The father also challenges the jury’s finding that termination of his parental rights was

in the best interests of B.W.B. He points to the strong presumption that the best interest

of the child is served by keeping custody in the natural parent. Allred, 615 S.W.2d at 806.

It is the Department’s burden to rebut this presumption. In re R.E.W., 545 S.W.2d 573, 581

(Tex.Civ.App.–Houston [1st Dist.] 1976, writ ref’d n.r.e.).


       The father highlights evidence to support the Holley factors. See Holley, 544 S.W.2d

at 371. He notes B.W.B. loves him and runs to him and calls him “Daddy;” his home is very

appropriate for a child, he provides what B.W.B. needs and several Department workers

observed him interact with B.W.B. in a caring and loving manner; B.W.B is happy, healthy,

well-nurtured, and loved and did not have injuries of any kind; and B.W.B. had seen doctors

regularly and had been immunized properly. The father further points to the undisputed

evidence that B.W.B. lived with him for six months with no occurrence of a harmful incident;

the father provided an appropriate room for B.W.B. in a suitable home; the father was

gainfully employed and provided child care for B.W.B. while he was at work; the father

played with his son and indicated an understanding of what would be required for his son

in the future. The father argues the only act or omission of which he is accused is that of

permitting B.W.B. and the mother to visit. He again notes he arranged for these visits to

be supervised by another adult and expressed his willingness to cease the visits if required

by the court.


       We do not discount the undisputed evidence that the father provided B.W.B. an

appropriate home and that the child was not harmed while in the father’s care.



                                              22
Nevertheless, on this record the jury could have reached a firm conviction the father would

not comply with an order of the court to cease allowing B.W.B. to be alone with the mother.

B.W.B. was conceived through knowing violations of the mother’s court-ordered terms of

probation. The testimony further shows the father disregarded all advice that he cease

contact with the mother. The most recently-assigned caseworker testified he recommended

termination of the father’s rights because if B.W.B. “were to be allowed to go back to [the

father] or [the mother], I think he would be in immediate danger at this point.” As noted, the

counselor who met with both parents opined the father would not be an adequate supervisor

of the mother with B.W.B. The same counselor went on to say he wished he could

recommend returning B.W.B. to the father “because [the father] really cares about the child.

But his thinking is just so irrational that it’s difficult for him to stay stable and make good,

valid decisions on protecting [B.W.B], you know, from [the mother] . . . he is not stable

enough to be the custodian parent.” The evidence that the endangering conduct would

continue beyond termination of the mother’s parental rights if the court had not terminated

the father’s rights as well strongly supports the jury’s finding regarding the best interest of

the child.


       Looking at all the evidence in the light most favorable to the trial court's finding, a

reasonable trier of fact could have formed a firm belief that termination of appellant's

parental rights was in B.W.B.’s best interest. Likewise, viewing the evidence in a neutral

light, we also conclude that there was sufficient evidence to support the jury’s conclusion

that termination of the father’s parental rights was in B.W.B.’s best interest, and the contrary

evidence is not so strong as to cast doubt on the jury’s conclusions. We conclude the


                                              23
evidence is legally and factually sufficient to support termination of appellant's parental

rights.


          We overrule the father’s issue two-a through two-e.


                                                C.


                                 Father’s Motion for New Trial


          The father next argues the trial court erred in overruling his Motion for New Trial.

Trial courts have broad discretion in ruling on motions for new trial. We review the denial

of a motion for new trial for an abuse of discretion. Limestone Const., Inc. v. Summit

Commerical Indust. Properties, Inc., 143 S.W.3d 538, 542 (Tex.App.–Austin 2004, no pet.).

A trial court abuses its discretion when it fails to correctly analyze or apply the law. In re E.I.

DuPont de Nemours & Co., 136 S.W.3d 218, 223 (Tex. 2004). In matters committed to a

trial court’s discretion, the test is whether the trial court acted arbitrarily or without reference

to guiding legal principles. Cire v. Cummings, 134 S.W.3d 835, 838 (Tex. 2004).


          We have found the evidence presented at trial sufficient to support the trial court’s

order terminating the father’s parental rights to B.W.B. No new evidence was set forth in

the motions for new trial. We find no abuse of discretion in its denial by the trial court and

overrule father’s issues one-c and two-f.




                                                24
                                             D.


                                Admission of Photographs


       The parents argue the trial court erred by admitting four photographs of M.S.,

depicting her injuries. The first shows M.S.’s head and the incision made to treat swelling

of her brain. The second shows blood or bruising in the child’s ear. The third shows

bruises on her buttocks and the fourth shows M.S. in a neck brace. At trial, the photographs

were admitted through a Department employee using the business records exception.


       The parents contend the photographs’ admission was error because a proper

predicate was not laid. The Department responds that issue was not preserved for review,

and we must agree. To preserve a complaint for appellate review, a party must make a

timely, specific objection in the trial court. Tex. R. App. P. 33.1; In re S.E.W., 168 S.W.3d
875, 885 (Tex.App.–Dallas 2005, no pet.). Here, the parents’ objections to admission of the

photographs stated “lack of foundation” and “lack of predicate.” Such objections are not

sufficiently specific to preserve error. Tex. R. Evid. 103(a)(1); Town of Flower Mound v.

Teague, 111 S.W.3d 742, 765-66 (Tex.App.–Fort Worth 2003, pet. denied). We overrule

the mother’s sixth issue and the father’s third issue.


                                             E.


   Trial Court Erred in Appointing the Department Permanent Conservator of B.W.B.


       The mother raises in her last issue that the trial court erred in appointing the

Department as the permanent managing conservator for B.W.B. In this last issue, the

                                             25
mother reiterates the points she made in her previous issues. Finding our discussion of

those issues adequately addresses the mother’s seventh issue, we overrule her complaint.


      Overruling each of the parents’ issues, we affirm the trial court’s order terminating

the parents’ rights to B.W.B.




                                                James T. Campbell
                                                    Justice




                                           26